                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                3:18-CV-630-KDB-DSC

In Re:                             )
                                   )
A C E M O T O R A C C E P T A N C E)
CORPORATION                        )
                                   )
                Plaintiff,         )
                                   )
     v                             )
                                   )
MCCOY MOTORS, LLC, et al.          )
                                   )
                Defendants.        )



CERTIFICATION BY COUNSEL FOR PLAINTIFF CONCERNING THE FAILURE OF
            DEFENDANTS TO PURGE THEIR CONTEMPT OF:

 1.      JUNE 25, 2018 ORDER CONCERNING INTERIM SERVICING OF ACCOUNTS
                   OF VEHICLE BUYERS [BANKR. DOC. NO. 8], AND

         2. AUGUST 1, 2018 ORDER GRANTING MOTIONS FOR PRELIMINARY
         INJUNCTION AND OTHER EMERGENCY RELIEF [BANKR. DOC. NO. 26]

         In this adversary proceeding, the Plaintiff is seeking to recover a secured claim in excess of
$1,200,000.001 from Defendants Robert McCoy, Jr., Misty McCoy and McCoy Motors (the “McCoy
Defendants”), as well as the recovery of collateral which secures that claim. This claim, and the
collateral, are assets of the Plaintiff’s bankruptcy estate. The Plaintiff has a duty to collect these
assets and distribute the proceeds of those assets to its creditors. The Bankruptcy Court’s June 25,
2018 Order Concerning Interim Servicing of Accounts of Vehicle Buyers [Bankr. Doc. No. 8] and
the August 1, 2018 Order Granting Motions for Preliminary Injunction and Other Emergency Relief
[Bankr. Doc. No. 26] (the “Preliminary Injunction”) (collectively the “Orders”) require the McCoy
Defendants to take certain actions with respect to the Plaintiff’s collateral. The Bankruptcy Court
subsequently entered orders finding the McCoy Defendants were “defiantly” in contempt for their
“...repeated failures to abide by orders of...” the bankruptcy court, and that they have “...done
everything in their power to avoid compliance and circumvent the orders.”

         In an effort to avoid compliance with the Orders. The McCoy Defendants created a new


         1
        The ultimate amount owed, including attorneys fees and default interest, is likely to exceed
$1,500,000.00.


             Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 1 of 73
entity which the call “Flash Motors”. The Bankruptcy Court has found that Flash “...is one and the
same as McCoy Motors”, and that the McCoy Defendants “...are actively transferring, dissipating,
concealing, moving, and disposing of the property at issue in this action and are being aided in these
endeavors by their son, McCoy III and Flash. Because the McCoy Defendants are “...engaged in,
and are still embarked on, a wholesale effort to secret and convert [the Plaintiff’s]
property/collateral”, and because the Bankruptcy Court found itself powerless to coerce compliance
with the orders, the Bankruptcy Court had no choice but to seek the assistance of this Court.
Although the Bankruptcy Court believed that “..nothing less than incarceration of McCoy for civil
contempt would secure compliance...”, even this threat has not been sufficient.

        This proceeding was removed to this Court approximately seven months ago. The Plaintiff
is nowhere closer to recovering its collateral from the McCoy Defendants. The McCoy Defendants
have not been deterred by the Bankruptcy Court’s injunctive orders, nor its order imposing financial
sanctions for civil contempt. The McCoy Defendants have also not been deterred by the threat of
criminal contempt, nor the terms of the Pre-Trial Detention Order approved by the Court. The
McCoy Defendants have repeatedly been given the opportunity to purge their contempt...by the
Bankruptcy Court, by the U.S. Attorney, and by this Court. The McCoy Defendants refuse, to this
day, to comply with the orders of any court.

       The following shows how the McCoy Defendants have continued to refuse to comply with
the Orders. The structure of the chart below is based on the Appendix to the Bankruptcy Court’s
October 19, 2018 Order Finding Certain Defendants in Civil Contempt [Bankr. Doc. No. 47] (the
“Contempt Order”).

        Failures to comply with respect to the June 25, 2018 Order Concerning Interim
 Servicing of Accounts of Vehicle Buyers [Bankr. Doc. No. 8]:

          DECRETAL PARAGRAPH                                  STATUS AS OF 9/16/2019
 Decretal Paragraph 2. “Commencing June 22,          The Bankruptcy Court found that the
 2018, the Debtor (if Debtor receives any such       Defendants collected $101,517.45 that should
 monies or insurance checks and the like) and        have been deposited into escrow, but that only
 McCoy LLC shall provide each other with             $42,898.17 was in fact deposited. The order
 complete, accurate and current data concerning      was not appealed. The McCoy Defendants
 collections of the Vehicle Buyer accounts, on a     have not accounted to the Plaintiff for the
 daily basis, pending further order of this Court.   $58,619.28 difference.
 In order for McCoy LLC to post daily such
 payments, Debtor must return the access
 previously provided to McCoy LLC in order for
 payments to be timely posted to Debtor’s
 servicing account system.”




         Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 2 of 73
Decretal Paragraph 3. “Any payments posted           The McCoy Defendants never made daily
by McCoy LLC for servicing payments of               deposits into escrow, as required. They made
Vehicle Buyers on or after June 21, 2018 shall be    two deposits. The McCoy Defendants have
paid over to Lang on a daily basis (if received on   not accounted to Plaintiff for all of the
a daily basis during regular business hours), and    funds which were to have been escrowed.
shall be held in an escrow account maintained by
Lang pending further order of this Court. Lang
shall establish a separate bank escrow account
(“Lang Escrow Account”) solely for the purpose
of collecting said monies from McCoy pursuant
to this order. Furthermore, if Debtor receives any
such monies or insurance checks and the like
after June 21, 2018, Debtor shall remit such
payments into the Lang Escrow Account.”
Decretal Paragraph 4. “Neither the Debtor            Counsel for Plaintiff has not been advised that
nor McCoy LLC, or the employees or agents            the automobile referenced in the order has
thereof, will repossess, caused to be repossessed    been accounted for. Plaintiff sent a subpoena
or threaten to repossess the automobile of any       to McCoy Motors on November 30, 2018,
Vehicle Buyer, pending further order of this         inquiring about an additional seven cars
Court.”                                              believed to have been repossessed. No
                                                     response has been received from McCoy or
                                                     McCoy Motors to that request.
Decretal Paragraph 5. “McCoy LLC shall by            Plaintiff has not received any additional
no later than Wednesday, June 27, 2018, provide      accounting of Vehicle Buyer accounts since the
the Court with a complete, accurate and current      entry of the Contempt Order.
accounting of account activity for all Vehicle
Buyer accounts since May 1, 2018.”
Decretal Paragraph 8. McCoy LLC shall                The $58,619.28 which was to have been
account for any funds from the collection of         escrowed, but was not, has never been
Vehicle Buyer accounts which are in the              accounted for by the McCoy Defendants.
possession or control of McCoy LLC as of June
21, 2018 and McCoy LLC shall not spend those          Within the last few days, Plaintiff’s counsel
funds pending further order of this Court.           receives copies of certain bank statements for
                                                     three accounts in the name of McCoy Motors.
                                                     The bank statements for June, 2018 (see
                                                     attached Exhibit A) indicate that deposits
                                                     into those accounts during that month
                                                     amounted to approximately $787,000.00.
                                                     The McCoy Motors Defendants had
                                                     sufficient funds to escrow the $58,619.28
                                                     which was owed to Plaintiff. They simply
                                                     chose not to.




        Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 3 of 73
        Failures to comply with respect to the August 1, 2018 Order Granting Motions for
 Preliminary Injunction and Other Emergency Relief [Bankr. Doc. No. 26] (the “Preliminary
 Injunction”)
 Decretal Paragraph A(i) “...stop collecting any     Plaintiff has not been provided with records
 payments from Ace's customers/Vehicle Buyers        showing accurate individual pay histories of the
 with regard to the motor vehicles and Contracts     Vehicle Buyers. Without this information, it
 that constitute collateral under the Agreements     would not be possible to determine whether or
 and otherwise        cease taking any actions       not any of the McCoy Defendants continue to
 whatsoever to exercise servicing rights under the   collect on such accounts. The McCoy
 Agreements;”                                        Defendants stated in a pleading filed with the
                                                     Bankruptcy Court on November 7, 2018 that
                                                     they do “...not refuse to hand over individual
                                                     pay histories for vehicle buyers, and will have
                                                     them printed for [the Plaintiff], this can be
                                                     hundreds of pages, maybe thousands and
                                                     McCoy switched computer systems, so we
                                                     believe this may add to the confusion.”2

                                                     The McCoy Defendants have not had any
                                                     pay histories printed for the Plaintiff, nor
                                                     have they provided any other form of
                                                     accounting to the Plaintiff. The McCoy
                                                     Defendants have argued that their accounting
                                                     system was maintained on line by a company
                                                     known as “Dealersocket”, and that when
                                                     McCoy Motors “closed” it could no longer
                                                     access those records. However, Plaintiff
                                                     subpoenaed certain credit card records of Misty
                                                     McCoy (who, along with Robert McCoy, has
                                                     been found to have committed perjury). Those
                                                     credit card statements show that in November,
                                                     2018 (three months after McCoy Motors
                                                     supposedly went out of business) Misty McCoy
                                                     (who testified that she was not involved with
                                                     Flash) was using her personal credit card to pay
                                                     fees to Dealersocket (see Exhibit B, page 3).
 Decretal Paragraph A (ii) “...direct all of Ace's Without the accounting records of McCoy
 customers and the Defendant’s customers to Motors, Plaintiff cannot verify whether or not
 make all payments directly to Ace;”               the McCoy Defendants have done this or not.




       2
       “Defendants Evidence that the Defendants Have Complied with the June 25th, 2018 and
the August 1, 2018 Orders” [Bankr. Doc. No. 91, page 5.


           Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 4 of 73
Decretal Paragraph A (iii) “...turn over any     Plaintiff has a lien on all McCoy Motors assets,
cash or other monies to Ace, including but       including receivables. Receivables would
not limited to payment received from Ace's       include payments to McCoy Motors on
customers or third parties that are in any way   account of any contracts McCoy Motors had
subject to the terms of the Contracts or         with consumers for the purchase of
Agreements;”                                     automobiles ( whether financed by the Plaintiff
                                                 or not). The McCoy Defendants have never
[NOTE: this would have included all of the       disclosed any information concerning all of the
receivables of McCoy Motors]                     McCoy Motors receivables.

                                                 A review of the bank statements recently
                                                 provided by McCoy Motors demonstrates
                                                 that it did not turn over all of its cash or
                                                 other monies to Ace.

                                                 Attached as Exhibit C is a summary of
                                                 deposits made to the three McCoy Motors
                                                 bank accounts. The summary shows deposits
                                                 into those accounts relative to the dates the
                                                 Orders were entered, and when the McCoy
                                                 Defendants were found in contempt. Attached
                                                 to Exhibit C is the first page of each bank
                                                 statement which was provided). Before the
                                                 entry of the Preliminary Injunction, an average
                                                 of approximately $864,000.00 was being
                                                 deposited into the accounts on a monthly basis.
                                                 Two weeks after the entry of the Preliminary
                                                 Injunction, McCoy Motors reinvented itself as
                                                 “Flash Motors”, and gradually payments being
                                                 made by vehicle purchasers were no longer
                                                 being deposited into McCoy Motors accounts.
                                                 No funds have been turned over to the
                                                 Plaintiff at any time since the entry of the
                                                 Preliminary Injunction.




       Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 5 of 73
Decretal Paragraph A (iv) “...turn over any           The Plaintiff has never been provided with
vehicles to Ace (including those that have been       any records showing what vehicles were in
repossessed) that constitute collateral under the     the inventory of McCoy Motors. Plaintiff
Agreements or related to the Contracts                cannot determine whether all vehicles in
(including all motor vehicles in Defendants’          inventory were turned over. On June 18, 2019,
inventory), as well as all titles, accounting         the Plaintiff was given permission by counsel
records, payment records of Vehicle Buyers, or        for the McCoy Defendants to access a fenced
other documentation associated with each              area (controlled by Flash) containing 100 or
vehicle;”                                             more automobiles. Plaintiff’s counsel is
                                                      informed that, because these cars were exposed
                                                      to the elements for more than 10 months after
                                                      the entry of the Preliminary Injunction, very
                                                      few have any appreciable value. Furthermore,
                                                      the McCoy Defendants have made no
                                                      disclosure concerning other vehicles that,
                                                      according to evidence received by the
                                                      Bankruptcy Court, had been hidden by the
                                                      McCoy Defendants.
Decretal Paragraph A(v)                “...cease      The Plaintiff does not know whether or not the
communicating with Ace’s customers and stop           McCoy Defendants are complying with this
interfering with Ace’s efforts to collect on its      directive or not. The McCoy Defendants
accounts under the Contracts;”                        refuse to provide information concerning
                                                      the vehicle buyer accounts. It is entirely likely
                                                      that there are customers are still making
                                                      payments on McCoy Motors contracts, and
                                                      that those funds are being secreted (and paying
                                                      for the living expenses and legal fees of the
                                                      McCoy Defendants).
Decretal Paragraph A (vi) “...provide copies of       The Plaintiff has, over the last several days,
all documents, accounting records and bank            received copies of approximately 12 months of
statements to Debtor, which are relevant to the       bank statements. The Plaintiff has never
location, use and disposition of Ace’s collateral;”   been provided with records of assets and
                                                      liabilities, monetary transactions, ledgers,
                                                      journals, financial statements or any
                                                      supporting documents such as checks and
                                                      invoices.
Decretal Paragraph A (vii) “...turn over any          No GAP refunds have been repaid to the
refunds for GAP protection premiums paid in           Plaintiff.
connection with the Contracts, which have been
received or which are received in the future;”




        Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 6 of 73
Decretal Paragraph A (ix)                  “...cease   Contrary to their testimony in the Bankruptcy
transferring, dissipating, concealing, moving,         Court, after Flash was incorporated, the McCoy
secreting or otherwise disposing of any assets of      Defendants continued to collect funds
Ace or the Defendants, or assets which are             (receivables) and deposit those funds into
collateral of Ace, including the sale of any motor     McCoy Motors bank accounts. Testimony,
vehicle in Defendants’ inventory or possession,        which Judge Whitley found to be credible,
or the transfer of any funds or cash by any of the     indicated that the McCoy Defendants went to a
Defendants, pending further Order of the               “ cash only” basis for payments, so as not to
Court;”                                                leave any paper trail.

                                                       Exhibit D attached shows deposits of
                                                       approximately $516,000.00 into McCoy Motors
                                                       accounts in August, 2018, and $137,000.00 in
                                                       September, 2018. The McCoy Defendants
                                                       have made no attempt to account for these
                                                       funds. These statements show that McCoy
                                                       Motors continued to collect on its receivables,
                                                       and that it transferred those funds in violation
                                                       of the Preliminary Injunction. Notably, the
                                                       September 28 statement shows that perhaps
                                                       $50,000.00 or more was spent in Las Vegas.
                                                       These were funds on which the Plaintiff had a
                                                       lien. Perhaps hundreds of thousands of dollars
                                                       has just vanished. Because the McCoy
                                                       Defendants refuse to produce accounting
                                                       records, the Plaintiff cannot determine where
                                                       these funds went
Decretal Paragraph A (x) “...turn over all keys to The McCoy Defendants have turned over only
any vehicles which are in their control or a limited number of keys. Plaintiff does not
possession;”                                       know if these are all the keys in the possession
                                                   of the McCoy Defendants. The existence of
                                                   keys is not relevant unless the McCoy
                                                   Defendants turn over automobiles.
Decretal Paragraph A (xi) “...cease any efforts        The Plaintiff does not know if the McCoy
to repossess any motor vehicles and provide Ace        Defendants are complying with this or not.
with any information (including access                 Without accurate accounting records,
information) concerning any GPS devices on all         Plaintiff cannot verify whether or not
motor vehicles related to the Contracts and/or in      automobiles have been repossessed. McCoy
the Defendants’ inventory;”                            Motors and McCoy have refused to respond to
                                                       subpoenas requesting documents concerning
                                                       the repossession of specific automobiles.
Decretal Paragraph A (xii) disclose the                The McCoy Defendants have never
location of all of Ace’s property or collateral of     disclosed any assets, other than certain
Ace, including all assets of the Defendants;           automobiles in the fenced area where
                                                       “Flash” does business.



        Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 7 of 73
Decretal Paragraph A (xiii) “...cooperate with              The McCoy Defendants have not
Ace in connection with those matters set forth in           cooperated with the Plaintiff in providing
Paragraph 19 of the Floorplan9, Paragraph 5 of the          any information about the Plaintiff’s
PPA10 and Paragraph 6 of the Servicing                      collateral. All indications are that the McCoy
Agreement11;”
                                                            Defendants have been freely disposing and
9   Agreement for Line of Credit (“Floorplan”)
(attached to Complaint as Exhibit B), Paragraph 19          transferring assets which belonged to the
provides in part that upon default by Defendants and        Plaintiff.
failure to cure, Plaintiff/Debtor “(c)..shall have and
may exercise all of the rights and remedies granted to      Exhibit B shows that funds continued to flow
a secured party under the Uniform Commercial Code           into an account in Misty McCoy’s name, well
as adopted by the State of North Carolina and all of        after McCoy Motors had allegedly “closed”,
the rights and remedies under any other applicable          and despite the fact the Misty McCoy testified
law;....(e) ...may proceed with or without judicial         that she no longer worked at McCoy Motors.
process or notice to [Defendants] to take possession
of all or any part of the collateral not already in
possession of [the Plaintiff/Debtor], and
[Defendants] shall do everything necessary to make
the Collateral available to [Plaintiff/Debtor]
(including, without limitation, assembling the
Collateral and making it available to
[Plaintiff/Debtor] at a place designated by
[Plaintiff/Debtor]...”.
10 BHPH Purchasing & Performance Agreement
(attached to Complaint as Exhibit A), Paragraph 5
provides in part that in the event of default, the
Plaintiff/Debtor “..shall have any and all remedies
available to it at law or in equity, as well as those
remedies set forth in the Agreement and the Servicing
Agreement”.
11 BHPH Contract Servicing Agreement (attached to
Complaint as Exhibit C), Paragraph 6 provides in part
that upon default, Plaintiff/Debtor may “...take over
all servicing rights of [Defendants] to all Contracts..”,
and the Defendants “...shall notify all Vehicle Buyers
in writing that such Vehicle Buyer must make
payment of all amounts owed pursuant to their
respective Contracts directly to [Plaintiff/Debtor].”


Decretal Paragraph B. “Any payments received,               No payments were or have been forwarded
whether related to the Contracts owned by Ace or            to the Plaintiff by the McCoy Defendants.
McCoy LLC shall be forwarded to Ace within no               Several hundred thousand dollars was
more than 24 hours of receipt.”                             deposited into the McCoy Motors’ bank
                                                            accounts after the entry of the Preliminary
                                                            Injunction. It is highly likely that these
                                                            deposits included the collection of the
                                                            McCoy Motors receivables, which were
                                                            collateral for the debt owed to the Plaintiff.




         Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 8 of 73
        Finally, Plaintiff would like to bring to the Court’s attention that the McCoy Defendants are
also ignoring several subpoenas. The Plaintiff has filed motions seeking an order finding McCoy and
McCoy Motors in contempt for their failure to respond. An itemization of what documents have
been requested, what have been provided, and what have not been provided, is attached hereto as
Exhibit E.

       Dated: September 18, 2019

                                                      THE HENDERSON LAW FIRM

                                                       /s/James H. Henderson
                                                      James H. Henderson
                                                      State Bar No. 13536
                                                      1129 Greenwood Cliff
                                                      Charlotte NC 28204-2826
                                                      Telephone:     704.333.3444
                                                      Facsimile:     704.333.5003
                                                      Email:         henderson@title11.com




         Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 9 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 10 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 11 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 12 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 13 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 14 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 15 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 16 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 17 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 18 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 19 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 20 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 21 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 22 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 23 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 24 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 25 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 26 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 27 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 28 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 29 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 30 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 31 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 32 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 33 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 34 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 35 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 36 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 37 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 38 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 39 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 40 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 41 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 42 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 43 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 44 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 45 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 46 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 47 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 48 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 49 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 50 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 51 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 52 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 53 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 54 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 55 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 56 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 57 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 58 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 59 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 60 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 61 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 62 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 63 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 64 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 65 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 66 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 67 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 68 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 69 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 70 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 71 of 73
Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 72 of 73
                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:18-CV-630-KDB-DSC

In Re:                             )
A C E M O T O R A C C E P T A N C E)
CORPORATION                        )
                Plaintiff,         )
                                   )
                                   )
MCCOY MOTORS, LLC, et al.          )
                Defendants.        )



                                CERTIFICATE OF SERVICE
        This is to certify that the undersigned has this day served the attached CERTIFICATION BY
COUNSEL FOR PLAINTIFF CONCERNING THE FAILURE OF DEFENDANTS TO
PURGE THEIR CONTEMPT OF JUNE 25, 2018 ORDER CONCERNING INTERIM
SERVICING OF ACCOUNTS OF VEHICLE BUYERS [BANKR. DOC. NO. 8] AND
AUGUST 1, 2018 ORDER GRANTING MOTIONS FOR PRELIMINARY INJUNCTION
AND OTHER EMERGENCY RELIEF [BANKR. DOC. NO. 26] via ECF to all parties or their
attorney of record requesting notice and to the following:
         Lex M. Erwin
         lerwin@ebcmlaw.com

         Robert K. Trobich
         bktrobich@gmail.com

         Dated: September 18, 2019.

                                                     THE HENDERSON LAW FIRM

                                                     /s/James H. Henderson
                                                     James H. Henderson
                                                     State Bar No. 13536
                                                     1120 Greenwood Cliff
                                                     Charlotte NC 28204
                                                     Telephone: 704.333.3444
                                                     Email: henderson@title11.com




         Case 3:18-cv-00630-KDB Document 36 Filed 09/18/19 Page 73 of 73
